DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman et al. (herein after will be referred to as Bateman) (US 20140047143) in view of Cohen et al. (herein after will be referred to as Cohen) (US 20170064209) and in further view of Lapstun (US 20160150142).

Regarding claim 1, Bateman discloses a monitor camera comprising 
a first camera module for generating first video data by photographing a first monitoring region, and [See Bateman [0055] One camera is used to capture a wide-angle of the entire room.]
said at least one second camera module for generating second video data by photographing a second monitoring region including a predetermined region of interest in the first monitoring region, [See Bateman [0055] One camera is used to capture a macro-view of the current speaker.]
said predetermined region of interest in the first monitoring region having an associated predetermined set of first camera module pixels.  [See Bateman [0055] The current speaker is inherently associated with pixels of the camera capturing a wide-angle of the entire room.]
wherein the frame rate of the second video data is higher than the frame rate of the first video data, the resolution of the second video data is lower than the resolution of the first video data.  [See Bateman [0055] High-frame rate & Low resolution of the current speaker is captured by the one camera and low frame rate and high resolution of the entire room is captured by the wide angle view camera.]
wherein: the second monitoring region is fixed such that the associated predetermined set of first camera module pixels does not change during said generating first video data and second video data, [See Cohen [0018] The FOV of the narrow camera (45) is fixed.]
Cohen does not explicitly disclose
two or more second cameras including at least one second camera module,  
wherein: the second monitoring region is fixed such that the associated predetermined set of first camera module pixels does not change during said generating first video data and second video data,
However, Cohen does disclose
wherein: the second monitoring region is fixed such that the associated predetermined set of first camera module pixels does not change during said generating first video data and second video data, [See Cohen [0018] The FOV of the narrow camera (45) is fixed.  Also, see 0017, narrow camera FOV contained within wide angle camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Bateman to add the teachings of Cohen, in order to incorporate details of a fixed narrow camera capturing a speaker in a room in Bateman.  The position of where the speaker speaks (i.e. at a podium or by a microphone stand) will not change and therefore the FOV of the camera capturing the speaker will stay static.
Bateman (modified by Cohen) do not explicitly disclose
two or more second cameras including at least one second camera module,  
However, Lapstun does disclose
two or more second cameras including at least one second camera module,  [See Lapstun [Fig. 8] Detail cameras FOV (160a-e) is within overview camera FOV (170), wherein the detail cameras capture different areas within overview camera FOV (170).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Tanaka (modified by Choi and Donsbach) to add the teachings of Lapstun, in order to incorporate additional narrow FOV cameras in a wide/narrow camera setup without unexpected results.  This will allow additional FOV’s to be captured within the wide field of view image with the benefits of lower resolution/higher frame rate processing.  

Regarding claim 2, Bateman (modified by Cohen and Lapstun) disclose the device of claim 1.  Furthermore, Bateman does not explicitly disclose
wherein the first camera module and the at least one second camera module are present in the same frame.
However, Cohen does disclose
wherein the first camera module and the at least one second camera module are present in the same frame. [See Cohen [Fig. 1]
Applying the same motivation as applied in claim 1.

Regarding claim 3, Bateman (modified by Cohen and Lapstun) disclose the device of claim 1.  Furthermore, Bateman does not explicitly disclose
wherein the at least one second camera module is equipped with a CMOS image sensor.
However, Lapstun does disclose
wherein the at least one second camera module is equipped with a CMOS image sensor. [See Lapstun [0430] Detail cameras use CMOS.]
Applying the same motivation as applied in claim 1. 

Regarding claim 4, Bateman (modified by Cohen and Lapstun) disclose the device of claim 1.  Furthermore, Bateman does not explicitly disclose
wherein the CMOS image sensor is a CMOS image sensor with global shutter technology.  
However, Lapstun does disclose
wherein the CMOS image sensor is a CMOS image sensor with global shutter technology.  [See Lapstun [0483-0484] Global electronic shutters.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Tanaka (modified by Choi and Donsbach) to add the teachings of Lapstun, in order to perform a simple substitution of CMOS image sensors.  This will allow the image system to incorporate the benefits of a global shutter.

Regarding claim 5, Bateman (modified by Cohen and Lapstun) disclose the device of claim 1.  Furthermore, Bateman does not explicitly disclose
wherein the first camera module includes a wide-angle lens.
However, Cohen does disclose
wherein the first camera module includes a wide-angle lens. [See Cohen [0016-0017] Wide angle camera with a lens.]
Applying the same motivation as applied in claim 1.


Regarding claim 7, Bateman (modified by Cohen and Lapstun) disclose the device of claim 1.  Furthermore, Bateman does not explicitly disclose
wherein the two or more second camera modules further includes at least another second camera module, said at least another second camera module for generating further second video data by photographing another second monitoring region, said another second monitoring region being different from the second monitoring region.
However, Lapstun does disclose
wherein the two or more second camera modules further includes at least another second camera module, said at least another second camera module for generating further second video data by photographing another second monitoring region, said another second monitoring region being different from the second monitoring region.  [See Lapstun [Fig. 8] Detail cameras FOV (160a-e) is within overview camera FOV (170), wherein the detail cameras capture different areas within overview camera FOV (170).]
Applying the same motivation as applied in claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 20140047143) in view of Cohen (US 20170064209) in view of Lapstun (US 20160150142) and in further view of Elberbaum (US Patent No. 7,071,971).


Regarding claim 6, Bateman (modified by Cohen and Lapstun) disclose the device of claim 1.  Furthermore, Bateman does not explicitly disclose
wherein the at least one second camera module includes an optical zoom lens.  
However, Elberbaum does disclose
wherein the at least one second camera module includes an optical zoom lens.  [See Elberbaum [Claim 1]].
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Bateman (modified by Cohen and Lapstun) to add the teachings of Elberbaum, in order to incorporate additional optics such as an obvious optical zoom lens.  This will allow the image system to incorporate the benefits of an optical zoom lens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486